[Cite as Katz v. Univ. Hosp. Health Sys., Inc., 2022-Ohio-3328.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

JESSICA KATZ, D.O.,                                     :

                 Plaintiff-Appellant,                   :
                                                                   No. 111164
                 v.                                     :

UNIVERSITY HOSPITALS HEALTH                             :
SYSTEM, INC., ET AL.,

                 Defendants-Appellees.                  :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: September 22, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-21-946366


                                             Appearances:

                 Caryn Groedel & Associates, Co., LPA, and Caryn M.
                 Groedel, for appellant.

                 Vorys, Sater, Seymour and Pease, LLP, Anthony J.
                 O’Malley, Charles F. Billington, III, and Karey E. Werner,
                 for appellees.
KATHLEEN ANN KEOUGH, J.:

               Plaintiff-appellant, Jessica Katz, D.O. (“Katz”), appeals the trial

court’s decision dismissing her complaint pursuant to Civ.R. 12(B)(6). For the

reasons that follow, we reverse and remand for further proceedings.

I.   Procedural History and Factual Background

               Before addressing the merits of the case and setting forth the relevant

factual background, this court takes notice that the trial court entered a protection

order in this case that allowed the parties to submit pleadings and motions under

seal. Those filings are unredacted documents. The parties then filed corresponding

redacted documents that are publicly available.           Regarding the appeal, Katz

requested this court to permit the parties to submit and file their appellate briefs in

the same manner as they did with the trial court. This court granted the motion. In

keeping with the integrity of this court’s order, we will attempt to limit our

discussion to only the information contained in the publicly available, redacted

appellate briefs and trial court filings.1

               In April 2021, Katz filed a civil action against defendants-appellees,

University Hospitals Health System, Inc. (“UH”), Daniel Simon, M.D., Cliff

Megerian, M.D., Sandhia Varyani, M.D., Nancy Cossler, M.D., James Liu, M.D.,

Marc Snelson, M.D., and Robyn Strosaker, M.D. (collectively “appellees”).



       1 We note, however, that while the parties have redacted multiple court filings, the
parties have been inconsistent with what information is deemed confidential or should be
publicly available. Our review of the pertinent documents for this appeal show that
neither party has asked to strike, in total, any documents that have been filed.
              On August 30, 2021, Katz filed a second “amended complaint and

request for recision [sic] to invalidate and rescind contract signed under duress and

induced by fraud” asserting 11 causes of action — (1) gender discrimination; (2)

hostile work environment gender-based harassment; (3) promissory estoppel; (4)

intentional misrepresentation; (5) fraudulent inducement; (6) breach of contract;

(7) breach of the duty/covenant of good faith and fair dealing; (8) tortious

interference with prospective employment/contract relationships; (9) rescission;

(10) declaratory judgment; and (11) due process violation.2

              This lawsuit relates to actions taken by appellees during Katz’s

employment with UH as a physician practicing in the specialty of obstetrics and

gynecology and to the events that unfolded during the negotiation of an employment

separation agreement between Katz and UH.

              Katz alleged that during these negotiations, her counsel consistently

maintained that any separation agreement between the parties would have to

include (1) specific agreed-upon language regarding Katz’s resignation, (2) certain

agreed-upon language for UH’s report to the National Practitioner’s Data Bank

(“NPDB”), and (3) the retention of particular rights. According to the second

amended complaint, Katz alleged that counsel for UH made undisclosed material

modifications to the agreement prior to Katz’s execution and that UH’s counsel



      2 This causes of action were identified in the second amended complaint as
“Counts” and enumerated with roman numerals. We note, as did the trial court, that
cause of action number 11 was misnumbered as “Count XII” in the second amended
complaint. See docket Nos. 43 (filed under seal) and 44 (redacted public version).
made material misrepresentations to her counsel regarding the NPDB report, which

allegedly contained non-agreed-upon language. According to Katz, these changes

were not discovered until after the separation agreement was executed; thus, she

alleges that the separation agreement is unenforceable because it was procured by

fraud.

              On October 12, 2021, appellees moved to dismiss Katz’s second

amended complaint pursuant to Civ.R. 12(B)(6). Appellees contended that the

separation agreement that Katz signed on September 29, 2019, contained certain

provisions that precludes the claims Katz asserts in her second amended complaint.

Appellees contended that neither fraud nor duress are present to support Katz’s

requested relief, including rescission of the separation agreement.

              Katz opposed the motion, contending that she had set forth viable

claims for relief to prevent dismissal under Civ.R. 12(B)(6). In support, she attached

multiple exhibits to her opposition, including email exchanges between counsel and

drafts of the separation agreement.

              Appellees filed a reply initially contending that the exhibits Katz

attached to her response were not appropriate because under a Civ.R. 12(B)(6)

standard, only those documents attached to the complaint or properly incorporated

by reference to the complaint can be considered. Appellees further contended that

even if the trial court converted the motion to dismiss and Katz’s response into a

motion for summary judgment, the documents attached to Katz’s response were not

proper Civ.R. 56(C) material because the documents were not authenticated by an
affidavit. Regarding the merits of Katz’s opposition, appellees maintained that

certain provisions in the separation agreement preclude a majority of Katz’s claims

and the remaining claims independently fail to state a claim.

                 The trial court did not convert appellees’ Civ.R. 12(B)(6) motion to a

motion for summary judgment. Instead it granted appellees’ motion stating, in

relevant part:

      [Appellees’] substituted motion to dismiss the second amended
      complaint, filed 10/12/2021, is granted. The court finds the parties
      executed a valid and enforceable separation agreement. Furthermore,
      the court finds Brisco v. U.S. Restoration & Remodeling, Inc., 10th
      Dist. Franklin No. 18 AP-109. 2019-Ohio-5318, quoting Ed Schory &
      Sons, Inc. v. Francis, [75 Ohio St.3d 433, 662 N.E.2d 1074] (1996)
      persuasive:

      A person of ordinary mind cannot say that he was misled into signing a
      paper which was different from what he intended to sign when he could
      have known the truth by merely looking when he signed. * * * If this
      were permitted, contracts would not be worth the paper on which they
      are written. If a person can read and is not prevented from reading
      what he signs, he alone is responsible for his omission to read what he
      signs.

II. The Appeal

                 Katz now appeals, raising the following five assignments of error:

      I. The trial court erred in relying on case law dealing with motions for
      summary judgment rather than motions to dismiss.

      II. Katz asserted viable claims that should not have been dismissed on
      a [Civ.R.] 12(B)(6) motion.

      III. The trial court erred in dismissing Katz’s second amended
      complaint on a [Civ.R.] 12(B)(6) motion without considering all facts
      and claims.
      IV. The trial court erred in dismissing Katz’s second amended
      complaint on a [Civ.R.] 12(B)(6) motion without considering Katz’s
      claim that she signed the separation agreement under duress.

      V. When ruling on UH’s motion to dismiss, the trial court erred by
      drawing inferences in favor of UH, the moving party, rather than Katz,
      the non-moving party.

III. Standard of Review — Civ.R. 12(B)(6)

              When reviewing the sufficiency of a complaint, this court is mindful

that Civ.R. 8(A) provides for notice pleading, which requires a “short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief to which the party claims to be entitled.” In Woods v.

Sharkin, 8th Dist. Cuyahoga No. 110567, 2022-Ohio-1949, this court recently

reiterated the appropriate Civ.R. 12(B)(6) standard of review:

      We review rulings on Civ.R. 12(B)(6) motions to dismiss under a de
      novo standard. “A motion to dismiss for failure to state a claim upon
      which relief can be granted is procedural and tests the sufficiency of the
      complaint. * * * Under a de novo analysis, we must accept all factual
      allegations of the complaint as true and all reasonable inferences must
      be drawn in favor of the nonmoving party.” NorthPoint Props. v.
      Petticord, 179 Ohio App.3d 342, 2008-Ohio-5996, 901 N.E.2d 869, ¶ 11
      (8th Dist.). “For a trial court to grant a motion to dismiss for failure to
      state a claim upon which relief can be granted, it must appear ‘beyond
      doubt from the complaint that the plaintiff can prove no set of facts
      entitling her to relief.’” Graham v. Lakewood, [2018-Ohio-1850, 113
      N.E.3d 44, ¶ 47 (8th Dist.)] quoting Grey v. Walgreen Co., 197 Ohio
      App.3d 418, 2018-Ohio-6167, 967 N.E.2d 1249, ¶ 3 (8th Dist.).

Id. at ¶ 28, quoting Hersh v. Grumer, 2021-Ohio-2582, 176 N.E.3d 1135, ¶ 5 (8th

Dist.). “[A] court’s factual review is confined to the four corners of the complaint.”

Dabney v. Metro Appraisal Group, Inc., 8th Dist. Cuyahoga No. 106917, 2018-

Ohio-4601, ¶ 15. However, items properly incorporated within the complaint may
be considered. Woods at ¶ 31, citing Vail v. Plain Dealer Publishing Co., 72 Ohio

St.3d 279, 280, 649 N.E.2d 182 (1995) (In a Civ.R. 12(B)(6) review, the court

considered the news column and press release that were “attached to and

incorporated by reference to her complaint.”). Here, no objection has been raised

regarding the consideration of any the documents referenced and incorporated in

the complaint, to wit: (1) the separation agreement, and (2) the NPDB report.3

               Therefore, “‘[a]s long as there is a set of facts, consistent with the

plaintiff’s complaint, which would allow the plaintiff to recover, the court may not

grant a defendant’s motion to dismiss.’” Woods at ¶ 29, quoting York v. Ohio State

Hwy. Patrol, 60 Ohio St.3d 143, 145, 573 N.E.2d 1063 (1991). Additionally, a court

may not dismiss a complaint under Civ.R. 12(B)(6) merely because it doubts the

plaintiff will prevail. Id., citing Bono v. McCutcheon, 159 Ohio App.3d 571, 2005-

Ohio-299, 824 N.E.2d 1013, ¶ 8 (2d Dist.).

IV. Analysis

               The separation agreement executed by the parties is governed by

traditional contract principles. In Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-

2985, 770 N.E.2d 58, the Ohio Supreme Court described the requirements for

formation of a contract:

       “A contract is generally defined as a promise, or a set of promises,
       actionable upon breach. Essential elements of a contract include an

       3We note, however, that although Katz filed a second amended complaint, which
referenced these documents as “Exhibits,” they were not attached to her second amended
complaint. Our review of the record reveals that these “exhibits” were attached to her first
amended complaint. Again, no objection has been raised by either party that
consideration of these documents was improper.
      offer, acceptance, contractual capacity, consideration (the bargained
      for legal benefit and/or detriment), a manifestation of mutual assent
      and legality of object and of consideration.”

Id. at ¶ 16, quoting Perlmuter Printing Co. v. Strome, Inc., 436 F.Supp. 409, 414

(N.D.Ohio 1976); Rayess v. Educational Comm. for Foreign Med. Graduates, 134

Ohio St.3d 509, 2012-Ohio-5676, 983 N.E.2d 1267, ¶ 19 (quoting Kostelnik). “A

meeting of the minds as to the essential terms of the contract is a requirement to

enforcing the contract.” Id., citing Episcopal Retirement Homes, Inc. v. Ohio Dept.

of Indus. Relations, 61 Ohio St.3d 366, 369, 575 N.E.2d 134 (1991). And “[a]

settlement agreement can only be rescinded upon claims such as fraud, duress, or

undue influence.” In re J.E. P.-T., 8th Dist. Cuyahoga Nos. 104473 and 105098,

2017-Ohio-536, ¶ 8, citing Hildebrand v. Hildebrand, 8th Dist. Cuyahoga No.

96436, 2011-Ohio-5845, ¶ 14, citing Mack v. Polson Rubber Co., 14 Ohio St.3d 34,

36, 470 N.E.2d 902 (1984).

              In this case, Katz has alleged both fraudulent inducement and duress.

After thoroughly reviewing the necessary components of both fraudulent

inducement and duress in conjunction with the accepted-as-true allegations set

forth in Katz’s complaint, we find that the allegations set forth in the complaint

arguably establish a lack of a meeting of minds as to the essential terms of the

separation agreement, to wit:    whether Katz waived certain rights under the

separation agreement and whether the NPBD report included information beyond

that which was agreed upon by the parties.
              There is no dispute that the parties executed a separation agreement

on September 29, 2019, that contains certain provisions including a release that

could prohibit Katz from bringing a majority of her claims. Katz alleges that the

separation agreement containing the release is unenforceable because it was

procured by fraud.    She alleges that appellees made an undisclosed material

modification to the separation agreement prior to her execution of the agreement.

She further alleges that UH’s counsel made material misrepresentations upon which

Katz and her counsel reasonably relied prior to executing the separation agreement.

In support of her argument, she points to emails, text messages, phone

conversations, and drafts of the agreement that were exchanged between the parties

during the negotiation period.

              UH maintains that the separation agreement is valid and enforceable

and was not procured or induced by fraud or duress because (1) no undisclosed

material changes were made prior to Katz executing the agreement, (2) Katz and her

counsel had a duty to read and review the agreement prior to execution, and (3) any

omissions by UH or its attorneys are not actionable. In support, UH relies on the

allegations in Katz’s complaint referencing emails, text messages, phone

conversations, and drafts of the agreement exchanged between respective counsel

during negotiations of the separation agreement.

              As recognized by appellees in their motion to dismiss, “the majority

of claims in this case depend on one issue: did [UH] commit fraud by failing to

highlight a change in a draft of the separation agreement?” We agree with this
statement. However, in order to determine if and when the alleged material

modification occurred, or if appellees committed fraud, consideration of evidence

beyond the four corners of the complaint must occur, which is beyond a Civ.R.

12(B)(6) motion to dismiss.

               This case hinges on when the modification that Katz alleges was

material to the separation agreement occurred and when counsel had notice of such

modification. Is this a situation where a modification occurred at the last minute,

or was the modification made in prior versions and counsel failed to recognize the

material change? Evidence outside of the four corners of the complaint must be

considered to resolve this issue.

               As for the NPDB report that was submitted and the code used,

discovery will reveal whether the negotiation between the parties was merely based

on the narrative language that would be included in the report or was the disclosure

of the code the crucial component necessary for Katz to execute the separation

agreement. Additionally, whether UH’s usage of that particular code violated any

provision of the separation agreement goes beyond the four corners of the

complaint. Finally, whether another code should have been used based on any

alleged agreement is a matter outside of this record.4

               We find that this case ultimately centers on discovery that is beyond

a Civ.R. 12(B)(6) motion to dismiss. This court agrees with the language cited by the


       4 The NPDB Guidebook referenced by appellees in their motion to dismiss
allegedly contains a list of codes that, according to Katz, contained other codes that would
have been more appropriate considering the agreed-upon narrative.
trial court in support of its decision that parties have an obligation to read and

review contracts before signing them. See Brisco, 10th Dist. Franklin No. 18 AP-

109, 2019-Ohio-5318; and Ed Schory & Sons, 75 Ohio St.3d 433, 662 N.E.2d 1074.

And this may very well be such a case. But considering the allegations in the

complaint about the procedure purportedly utilized by the parties in its modification

of the drafts during negotiation, the timing of the ultimate execution of the

separation agreement, the time-constraints known by the parties in the execution of

the separation agreement, and the allegations of material misrepresentations, we

find that the allegations create an issue that cannot be resolved by a Civ.R. 12(B)(6)

motion to dismiss.

               Whether Katz will ultimately prevail on her claims is not for this court

or the trial court to consider at this stage of the proceedings. When reviewing the

allegations in the complaint in favor of Katz, we find that Katz’s complaint asserts a

set of facts that would entitle her to relief. Accordingly, we find merit to Katz’s third

and fifth assignments of error and reverse the trial court’s decision. Katz’s other

assignments of error also seeking reversal are hereby rendered moot.

               Judgment reversed and remanded for further proceedings.

      It is ordered that appellant recover from appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

SEAN C. GALLAGHER, A.J., and
MICHELLE J. SHEEHAN, J., CONCUR